ORDER
PER CURIAM.
Appellant, Gregory Jimerson, (“appellant”), appeals the judgment of the Circuit Court of St. Louis County. Appellant seeks to reverse his convictions and sentences for three counts of statutory rape in the first degree, section 566.032, RSMo 1994,1 two counts of statutory sodomy in the first degree, section 566.062, and one count of child molestation in the second degree, section 566.068, for which defendant was sentenced as a prior and persistent offender, section 558.016, to a total term of thirty years in prison. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find the judgment is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1994, unless otherwise indicated.